DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,520,662 B1) in view of Yin et al. (US 2021/0294015 A1).
Regarding claim 1, Chen et al. teach a displaying module (see abstract of Chen et al. and at least figures 1-3), comprising a backlight module (30; see at least figures 1-4 and column 6, lines 34-49 where backlight module 30 is disclosed) and a display panel (20; see at least figures 1-3) arranged at a light-emitting side of the backlight module (30; see at least figure 1-3), wherein the backlight module is provided with an ambient light hole (see at least figure 1-3 where 40 is inserted into the hole in figures 1 and 2 but not shown in figure 3) penetrating through the backlight module along a direction perpendicular to a light-emitting surface of the backlight module (30; see at least figure 1-3); and a light equalization layer (40), is arranged at a side, facing the backlight module (30), of the display panel (20), wherein the light equalization layer covers the ambient light hole (see at least figures 1 and 2), the light equalization layer (40) is located between the display panel (20) and the backlight module (30). 
Chen et al. do not explicitly teach when external light irradiates the display panel, the light passes through the display panel and reaches the light equalization layer at the side, facing the backlight module of the display panel.
Yin et al. teach a fill in light unit, display screen, display apparatus and terminal comprising a light equalization layer (25; paragraph [0041]) that is between the backlight unit 20 and display panel (10; see at least figure 1) and an opening (see at least figure 1) where external light (from light source 31; see at least figure 1) irradiates the display panel 10, the light passes through the display panel (10) and reaches the equalization layer (25) at the side facing the backlight module (20; see at least figure 1 and 2 where light from 30 impinges upon a side of 25).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the displaying module to include a light equalization layer and have external light irradiate the display panel as taught by Yin et al. as an alternative design choice to achieve a desired illumination output.
Regarding claim 2, Chen et al. teach the displaying module further comprising a cover plate (10; see at least figures 1-3) arranged at a side, away from the backlight module (30; see arrangement of backlight module 30 and cover plate 10 above), of the display panel (20), wherein a light shielding layer (50) is arranged at a side, facing the display panel (20), of the cover plate (10; see at least figure 13); and an orthographic projection of the ambient light hole on the cover plate is within the orthographic projection of the light shielding layer (50) on the cover plate (10; see at least figure 13).
Regarding claim 3, Chen et al. teach the displaying module wherein the light shielding layer comprises a first light shielding layer and a second light shielding layer which are arranged in layer configuration; the first light shielding layer is located between the cover plate and the second light shielding layer; the first light shielding layer and the second light shielding layer are each provided with a penetrating through hole; the light shielding layer further comprises a semi-transparent layer covering the second light shielding layer and the cover plate, wherein, an orthographic projection of each through hole on the cover plate is overlapped with the orthographic projection of the ambient light hole on the cover plate.
Regarding claim 4, Chen et al. teach the displaying module and further teaches an ink layer do not explicitly teach wherein the ink layer with a thickness of 7 um to 10 um. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modified the displaying module of Chen et al. to include an ink layer having a thickness of 7um to 10um as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 5, Chen et al. teach the displaying module and discloses a diffusion film 3112 do not explicitly teach wherein the light equalization layer is a diffusion film with a thickness less than or equal to 50 um.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the light equalization layer to include a diffusion film having a thickness less than or equal to 50um as an alternative design choice to achieve a desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 6, Chen et al. teach the displaying module and further teaches a first and second shielding layer and semi-transparent layer but do not explicitly teach wherein each of the first light shielding layer, the second light shielding layer and the semi-transparent layer has a thickness of 7 um to 10 um. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shielding layers and semitransparent layer of Chen et al. to have a thickness of 7um to 10 um as an alternative design choice to reduce the thickness of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 7, Chen et al. teach the displaying module wherein the display panel (20) comprises an array substrate and a color film substrate which are aligned in relative position; the color film substrate comprises a black matrix arranged around the ambient light hole; and an orthographic projection of an edge of the light equalization layer on the color film substrate is within an area where the black matrix is located (see at least figures 1-13 and at least column 5, lines 25-34).
Regarding claim 8, Chen et al. teach the displaying module wherein the display panel (20) further comprises a first polarizer arranged at a side, away from the array substrate, of the color film substrate, as well as a second polarizer arranged at a side, away from the color film substrate, of the array substrate (see at least figure 13; column 5; lines 25-34)
wherein, orthographic projections of the first polarizer and the second polarizer on the backlight module are not overlapped with of the ambient light hole (see at least figure 1-13).
Regarding claim 9, Chen et al. teach the displaying module wherein the backlight module (30; see at least figure 13) comprises a reflecting plate, a light guide plate, a diffusing plate and a brightening plate which are arranged in layer configuration (see column 5, lines 35-40 and at least figures 1-13);
the backlight module (30) further comprises a supporting structure which comprises a first supporting part and a second supporting part (see backlight module 30 in at least figures 1-13), wherein the first supporting part is arranged at a side, away from the light guide plate, of the reflecting plate (see column 5, lines 35-40); the second supporting part is perpendicular to the light-emitting surface of the backlight module and arranged around the ambient light hole (see at least figures 1-13 where 40 is within the ambient hole); the backlight module further comprises a first light shielding adhesive (50); the first light shielding adhesive (50) covers a first surface of the second supporting part and extends to a surface of a side (see at least figure 13), facing the display panel (20; see at least figure 13), of the brightening film; and the first surface of the second supporting part is a surface, facing the display panel (20), of the second supporting part (see at least figure 13).
Regarding claim 10, Chen et al. teach the displaying module and further teach a second light shielding adhesive (70right; see at least figure 13), is arranged at the side close to the ambient light hole (see hole where 40 is positioned in at least figure 13), of the second supporting part; and the second light shielding adhesive is bonded with the light equalization layer (see at least figure 13).
Regarding claim 11, Chen et al. modified by Yin et al. teach a displaying device (figure 5), comprising the displaying module (see figures 1-13) according to claim 1.
Regarding claim 12, Chen et al. teach the displaying device further comprising a cover plate (10; see at least figure 1-13) arranged at a side, away from the backlight module (30; see at least figure 1-13), of the display panel (20; see at least figure 1-13), wherein
a light shielding layer (50; see at least figure 13) is arranged at a side, facing the display panel (20; see at least figure 13), of the cover plate; (10; see at least figure 13) and an orthographic projection of the ambient light hole on the cover plate (10; see as least figure 13) is within the orthographic projection of the light shielding layer (50; see at least figure 13) on the cover plate (10; see at least figure 13).
Regarding claim 13, Chen et al. teach the displaying device wherein the light shielding layer (50; see at least figure 13) comprises a first light shielding layer and a second light shielding layer(see 50 on a left side and a right side of hole where 40 is positioned)  which are arranged in layer configuration; the first light shielding layer (50; see at least figure 13) is located between the cover plate (10; see at least figure 13) and the second light shielding layer (see at least figure 13); the first light shielding layer and the second light shielding layer are each provided with a penetrating through hole (see at 50left and 50right in at least figure 13); the light shielding layer (50; see at least figure 1)further comprises a semi-transparent layer covering the second light shielding layer and the cover plate (10; see at least figure 13),
wherein, an orthographic projection of each through hole on the cover plate is overlapped with the orthographic projection of the ambient light hole (see projection overlapped with hole where (40) is positioned in at least figure 13) on the cover plate (10).
Regarding claim 14, Chen et al. teach the displaying device and further teaches an ink layer do not explicitly teach wherein the ink layer with a thickness of 7 um to 10 um. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modified the displaying module of Chen et al. to include an ink layer having a thickness of 7um to 10um as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 15, Chen et al. teach the displaying device and discloses a diffusion film 3112 do not explicitly teach wherein the light equalization layer is a diffusion film with a thickness less than or equal to 50 um.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the light equalization layer to include a diffusion film having a thickness less than or equal to 50um as an alternative design choice to achieve a desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 16, Chen et al. teach the displaying device and further teaches a first and second shielding layer and semi-transparent layer but do not explicitly teach wherein each of the first light shielding layer, the second light shielding layer and the semi-transparent layer has a thickness of 7 um to 10 um. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shielding layers and semitransparent layer of Chen et al. to have a thickness of 7um to 10 um as an alternative design choice to reduce the thickness of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 17, Chen et al. teach the displaying device according wherein the display panel (20) comprises an array substrate and a color film substrate which are aligned in relative position; the color film substrate comprises a black matrix arranged around the ambient light hole; and an orthographic projection of an edge of the light equalization layer on the color film substrate is within an area where the black matrix is located (see at least figures 1-13 and at least column 5, lines 25-34).
Regarding claim 18, Chen et al. teach the displaying device wherein the display panel (20) further comprises a first polarizer arranged at a side, away from the array substrate, of the color film substrate, as well as a second polarizer arranged at a side, away from the color film substrate, of the array substrate (see at least figure 13; column 5; lines 25-34)
wherein, orthographic projections of the first polarizer and the second polarizer on the backlight module are not overlapped with of the ambient light hole (see at least figure 1-13).
Regarding claim 19, Chen et al. teach the displaying device wherein the backlight module (30; see at least figure 13) comprises a reflecting plate, a light guide plate, a diffusing plate and a brightening plate which are arranged in layer configuration (see column 5, lines 35-40 and at least figures 1-13);
the backlight module (30) further comprises a supporting structure which comprises a first supporting part and a second supporting part (see backlight module 30 in at least figures 1-13), wherein the first supporting part is arranged at a side, away from the light guide plate, of the reflecting plate (see column 5, lines 35-40); the second supporting part is perpendicular to the light-emitting surface of the backlight module and arranged around the ambient light hole (see at least figures 1-13 where 40 is within the ambient hole); the backlight module further comprises a first light shielding adhesive (50); the first light shielding adhesive (50) covers a first surface of the second supporting part and extends to a surface of a side (see at least figure 13), facing the display panel (20; see at least figure 13), of the brightening film; and the first surface of the second supporting part is a surface, facing the display panel (20), of the second supporting part (see at least figure 13).
Regarding claim 20, Chen et al. teach the displaying device a second light shielding adhesive (70right; see at least figure 13), is arranged at the side close to the ambient light hole (see hole where 40 is positioned in at least figure 13), of the second supporting part; and the second light shielding adhesive is bonded with the light equalization layer (see at least figure 13).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by applicant’s amendment of independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875      


/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875